On Petition for Rehearing
Christianson, J.
Respondents have filed a petition for rehearing herein. A consideration of such petition and the authorities therein cited only more fully confirms our belief in the correctness of ofir former opinion upon the merits of the appeal, and we are therefore entirely agreed that the petition for rehearing should be denied.
But in the former opinion, certain questions of practice ;were discussed, and in their petition for rehearing defendant’s counsel request that, even though a rehearing be denied, the former opinion be modified by eliminating therefrom that portion relating to such questions of practice. While we have no reason to doubt the correctness of our views upon such questions of practice, as expressed in the former opinion, still, in view of the fact that consideration thereof is not necessary to a determination of the merits of this appeal, Ave have decided to grant the request of defendants’ attorneys. The former opinion has there*340fore been modified and tbe portion relating to sncb practice question eliminated therefrom.
In order to ¿avoid any misunderstanding it may be stated that the-original opinion has not been reported, and the foregoing opinion constitutes the decision of this court in this case.